Citation Nr: 1139887	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome.

2.  Entitlement to service connection for a left wrist disorder (claimed as left carpal tunnel syndrome), to include as secondary to service-connected right carpal tunnel syndrome.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for right carpal tunnel syndrome, assigning a 10 percent disability evaluation, and denied entitlement to service connection for a left wrist disorder and a skin disorder.

A hearing on the issues of entitlement to an increased rating for right carpal tunnel syndrome and service connection for left wrist and skin disorders was held before the undersigned Acting Veterans Law Judge sitting at the RO on December 3, 2009.  A copy of the hearing transcript has been associated with the file.

As a point of clarification, the Board observes that in May 2009, the RO issued a rating decision denying entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and special monthly compensation based on the need for aid and attendance.  In June 2009, the Veteran provided a statement titled "Notice of Disagreement" indicating that he wished to "reopen" his case in regard to issues concerning "non-service connected aid and unemployability."  A note to the file dated thereafter in June 2009 reflects that the RO followed up with the Veteran and explained the difference between compensation and nonservice connected compensation.  The Veteran indicated that he did not want to put a claim in for nonservice-connected compensation.  In light of the foregoing, the Board finds no basis for any action on its part in regard to the June 2009 statement.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during his December 2009 hearing that the symptomatology associated with his service-connected right carpal tunnel syndrome has increased in severity since his last examination.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The Veteran asserts that he has a left wrist disorder which is secondary to his service-connected right carpal tunnel syndrome.  The Veteran has not been notified of the type of evidence required to substantiate a claim for service connection on a secondary basis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This includes apprising him that, to support this claim, the evidence must show that his left wrist disorder was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran should also be afforded a VA examination of his left wrist.

The Veteran claims that he first observed a skin disorder during his active service and that it has continued since his discharge.  He asserts that it may be the result of the use of pesticides during his Panama service.  Review of the Veteran's service treatment records reflects numerous reports of rashes and other skin complaints affecting various areas of the Veteran's body.  On VA examination in September 2007, the examiner diagnosed cellulitis, but stated that he could not reach a conclusion as to its etiology without resort to mere speculation, since he did not "see anything in the charts that leads me to see he got this unknown skin condition and this will not go away."  Although the report reflects that the claims folder and service treatment records were reviewed, the examiner did not discuss the in-service skin complaints or the competent reports of a continuity of symptomatology since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, the Veteran should be scheduled for a new VA examination upon remand to determine the nature and etiology of his skin disorder.

During his December 2009 hearing, the Veteran testified that he receives VA treatment for his claimed disabilities.  The most recent VA treatment records contained within the file are dated May 2009.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the type of evidence required to substantiate a claim for secondary service connection.  He must be specifically informed that the evidence must show that a left wrist disorder was either caused (proximately due to or the result of) or aggravated by a service-connected disability.  

2.  Contact the VA medical facility in Fayetteville, Arkansas, and request that all records of the Veteran's treatment since May 2009 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  After the aforementioned development has been completed, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected right carpal tunnel syndrome and the nature and possible relationship of any left wrist disorder to service and service-connected disability.  The claims folder should be made available to the examiner(s) for review and all necessary testing should be conducted.  All indicated studies and diagnostic testing should be performed.  

For any neurological manifestations of carpal tunnel syndrome found, the neurologist should note the nerves involved and whether the resulting disability can be termed "mild," "moderate," "severe," or "complete."  

For any disability affecting the left wrist that is found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during service, or, alternatively, whether it is proximately due to or aggravated (permanently worsened beyond the normal progress of the disorder) by the Veteran's right carpal tunnel syndrome.  The examiner must consider a contention of the Veteran that he compensated for the right wrist by overuse of the left wrist.  

A detailed rationale for all findings should be provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.


4.  Schedule the Veteran for a VA examination to determine the nature and possible relationship of his skin disorder to service.  The claims file should be made available for review and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The RO should request that the examiner identify any skin disorders.  

After review of the clinical records and consideration of the Veteran's report of history and observations of skin disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a skin disorder that had its clinical onset during, or is otherwise related to, his active service, to include as due to exposure to pesticides.  The examiner's attention is directed to in-service diagnoses of skin infections with staph, cellulitis, furuncles with staph, boils, and carbuncles.

If the claimed skin disorders are not present upon examination, the examiner is asked to base his or her opinion based upon the Veteran's statements as to the history and appearance of the skin disorder and the service treatment records documenting treatment for a skin disorder.  The examiner is also advised that the Veteran's lay statements as to his observations of a skin disorder are competent and must be considered.  

A detailed rationale for all findings should be provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.


5.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


